ALLOWANCE
The amendment filed 6/11/2022 has been entered.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-6 are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest 
a straddle type vehicle, comprising: a vehicle body frame including a head pipe and a main frame extending from the head pipe to a rear side; a headlight unit provided on a front side of the vehicle body frame; a support stay fixed to the vehicle body frame to support a predetermined vehicle constituent component on the front side of the vehicle body frame; and a driving support sensor configured to monitor a traveling environment on the front side of the vehicle, and fixed via an attachment member different from the headlight unit, the attachment member extending to a lower front side with respect to the support stay on a lower side of the headlight unit, wherein, in a front view, a depressed portion that is depressed to an upper side is provided on a lower edge portion of a housing of the headlight unit,[[ and]] the driving support sensor is fixed such that at least an upper portion is stored in the depressed portion, and the attachment member is extended toward an outer side in a vehicle width direction with respect to the driving support sensor as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Aikyo et al. (US 2021/0284268), Kuroba et al. (US 2021/0203063) disclose a similar straddle type vehicle with a sensor attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875